Plaintiff, claiming to have been the common-law wife of Theodore J. Schroeder, deceased, at the time of his death, seeks, by certiorari to review the order of the department of labor and industry, denying her compensation. The sole question is whether she was the wife of deceased at the time of his death. There is testimony tending to show the parties, though they lived together, contemplated *Page 450 
marriage in the future. There being testimony to sustain the conclusion of the department of labor and industry, we may not disturb its findings, which are hereby affirmed, with costs.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.